                                          Case 3:19-cv-07901-TSH Document 98 Filed 09/02/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SIMON NGUYEN, et al.,                                Case No. 19-cv-07901-TSH
                                   8                     Plaintiffs,
                                                                                              ORDER RE MOTION TO STRIKE
                                   9              v.                                          PORTIONS OF THE SECOND
                                                                                              AMENDED COMPLAINT
                                  10     SIMPSON STRONG-TIE COMPANY,
                                         INC., et al.,                                        Re: Dkt. No. 80
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13                                           I.    INTRODUCTION
                                  14           Plaintiffs brought this putative class action alleging that Defendants’ metal hurricane

                                  15   straps, which are installed in or on their homes, prematurely corrode and fail, rendering them

                                  16   incapable of protecting Plaintiffs’ homes. Plaintiffs filed their Second Amended Class Action

                                  17   Complaint (“SAC”) on June 16, 2020. ECF No. 66. Defendants have moved to strike as

                                  18   immaterial or improper a number of allegations in the SAC. ECF No. 80. Plaintiffs have filed an

                                  19   Opposition to the motion, ECF No. 85, and Defendants a Reply, ECF No. 89. The Court finds this

                                  20   matter suitable for disposition without oral argument. See N.D. Cal. Civil L.R. 7-1(b). For the

                                  21   reasons set forth below, the Court GRANTS in part and DENIES in part the Motion to Strike.

                                  22                                           II.    BACKGROUND
                                  23           In brief, Plaintiffs allege that Defendants Simpson Strong-Tie Company, Inc. and Simpson

                                  24   Manufacturing Co., Inc. (jointly “Simpson”) developed, manufactured, advertised, sold, and

                                  25   distributed galvanized metal hurricane straps (the “Products”) for embedment at concrete

                                  26   foundations edges in buildings and homes throughout the United States. SAC ¶ 1. Some of these

                                  27   straps are installed in Plaintiffs’ homes. Plaintiffs allege that the Products “have inherent defects

                                  28   that are substantially certain to result in failures during the Products’ useful life.” Id. ¶¶ 21, 28,
                                          Case 3:19-cv-07901-TSH Document 98 Filed 09/02/20 Page 2 of 10




                                   1   35, 42, 49, 55. They allege that Simpson has actively concealed the defects from consumers. Id. ¶

                                   2   22, 29, 36, 43, 50, 56. They assert violations of the California Consumers Legal Remedies Act,

                                   3   California Unfair Competition Law, and the Arizona Consumer Fraud Act, as well as claims for

                                   4   breach of express warranty, negligent misrepresentation, and fraud.

                                   5          Simpson seeks to strike from the SAC various allegations on the grounds that the

                                   6   allegations either: describe settlements in prior litigation despite Federal Rule of Evidence

                                   7   (“FRE”) 408’s prohibitions on the use of prior settlements as evidence; reference changes

                                   8   Simpson made in its literature in violation of Federal Rule of Evidence 407’s prohibition on the

                                   9   use of evidence of subsequent remedial measures; or cite to a previously-filed expert declaration

                                  10   despite the fact that Federal Rule of Civil Procedure 10(c) and related caselaw preclude citations

                                  11   to expert declarations in a complaint. Simpson seeks an order striking these allegations or

                                  12   references as immaterial or improper pursuant to Federal Rule of Civil Procedure 12(f).
Northern District of California
 United States District Court




                                  13                                       III.   LEGAL STANDARDS
                                  14          Rule 12(f) provides that either on a motion or on its own, a court “may order stricken from
                                  15   any pleading any insufficient defense or any redundant, immaterial, impertinent, or scandalous
                                  16   matter.” Fed. R. Civ. P. 12(f). “‘Immaterial’ matter is that which has no essential or important
                                  17   relationship to the claim for relief or the defenses being pleaded,” and “‘[i]mpertinent’ matter
                                  18   consists of statements that do not pertain, and are not necessary, to the issues in question.’”
                                  19   Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993) (citations and internal quotation
                                  20   marks omitted), rev’d on other grounds by 510 U.S. 517 (1994).
                                  21          Pursuant to Rule 12(f) Courts have struck from pleadings information that is privileged or
                                  22   inadmissible under the Federal Rules of Evidence. See, e.g., Hensley v. City of Port Hueneme, No.
                                  23   2018 WL 5903963, at *3 (C.D. Cal. Mar. 21, 2018) (striking from a complaint portions that were
                                  24   subject to attorney-client privilege); Riley v. City of Richmond, 2014 WL 5073804, at *7 (N.D.
                                  25   Cal. Oct. 9, 2014) (striking references to parties having settled prior action because they were
                                  26   “immaterial, as evidence to support them would be inadmissible under Rule 408 of the Federal
                                  27   Rules of [Evidence]”); Philadelphia’s Church of Our Savior v. Concord Township, 2004 WL
                                  28   1824356, at *2 (E.D. Pa. July 27, 2004) (“While Rule 408 does not apply to pleadings directly,
                                                                                         2
                                            Case 3:19-cv-07901-TSH Document 98 Filed 09/02/20 Page 3 of 10




                                   1   repeated decisions from this Court have held that allegations in a complaint may be stricken, under

                                   2   Rule 12(f), as violative of these policies.”) (citations omitted). Courts also have used their

                                   3   inherent power to strike “inappropriate materials such as confidential mediation and settlement

                                   4   information that are improperly part of the public record.” See, e.g., Jones v. Metro. Life Ins. Co.,

                                   5   2010 WL 4055928, at *6 (N.D. Cal. Oct. 15, 2010); id. at *14 (“[U]nder its inherent powers this

                                   6   Court may strike a paragraph from a case management document that discloses confidential

                                   7   settlement negotiations . . . . [Plaintiff’s] reference to settlement negotiations in [that document]

                                   8   would be inadmissible under Federal Rules of Evidence 401, 403, and 408” and thus “should be

                                   9   stricken.”).

                                  10                                             IV.    ANALYSIS
                                  11   A.      References to Settlements in Prior Cases
                                  12           Simpson argues that references in the SAC to settlements in two prior lawsuits violate FRE
Northern District of California
 United States District Court




                                  13   408 and should be stricken on that basis. Simpson argues that because these references would be
                                  14   inadmissible under Rule 408, they are immaterial and impertinent.1 The relevant allegations are
                                  15   found in paragraphs 127 and 129:
                                  16                  ¶ 127: In 2009, homeowners in the Ocean Pointe development in
                                                      Hawaii filed class action lawsuits against, among other defendants,
                                  17                  Simpson. The Ocean Pointe developer used tens of thousands of the
                                                      same defective HD Strap-Tie Holdowns and MAS Mudsill Anchors
                                  18                  at issue here in thousands of Ocean Pointe homes since at least 1999.
                                                      The Ocean Pointe lawsuits concerned the same defects, same
                                  19                  mechanism of failure, and same kinds of failures in Simpson HD
                                                      Strap-Tie Holdowns and MAS Mudsill Anchors at issue here.
                                  20                  Simpson vigorously participated in the Ocean Pointe litigation,
                                                      attending inspections and enlisting experts to analyze the HD Strap-
                                  21                  Tie Holdown and MAS Mudsill Anchor corrosion and failures.
                                                      Ultimately, the Ocean Pointe case resolved for tens of millions of
                                  22                  dollars, most of which funded a repair program to install new anchor
                                                      bolt holdown systems to replace tens of thousands of defective and
                                  23                  corroding HD Strap-Tie Holdowns and MAS Mudsill Anchors
                                  24

                                  25
                                       1
                                         Simpson had also argued that Plaintiffs’ settlements allegations violated the confidentiality terms
                                       of one of the settlements in those cases and thus should be stricken on that ground also. Mot. at 5-
                                  26   6. After Plaintiffs challenged that assertion as inaccurate, Opp’n at 1, 3-5, Simpson admitted that
                                       it had “made an error and Plaintiffs are correct that the settlement agreement that resolved the
                                  27   Ocean Pointe litigation in Hawai‘i was not confidential,” Reply at 2. Accordingly, the Court will
                                       not consider this argument. The Court does not find that Simpson’s statements regarding the
                                  28   confidentiality of the settlement were made with the intent to mislead the court, but rather were
                                       made out of error. See Decl. of Erick C. Howard ISO Reply, ECF No. 90.
                                                                                          3
                                          Case 3:19-cv-07901-TSH Document 98 Filed 09/02/20 Page 4 of 10



                                                      embedded in 1,628 Ocean Pointe homes. Simpson representatives
                                   1                  were aware of and monitoring the HD Strap-Tie Holdown and MAS
                                                      Mudsill Anchor failures in Ocean Pointe years before those
                                   2                  homeowners filed their class actions in 2009.
                                   3                  ¶ 129: In 2011, homeowners in the Ewa by Gentry development in
                                                      Hawaii filed a class action lawsuit against, among other defendants,
                                   4                  Simpson. The Ewa by Gentry developer also used tens of thousands
                                                      of the same defective HD Strap-Tie Holdowns and MAS Mudsill
                                   5                  Anchors at issue here in thousands of Ewa by Gentry homes since at
                                                      least 2001. The Ewa by Gentry lawsuit concerned the same defects,
                                   6                  same mechanism of failure, and same kinds of failures in Simpson
                                                      HD Strap-Tie Holdowns and MAS Mudsill Anchors at issue here.
                                   7                  Simpson vigorously participated in the litigation, attending
                                                      inspections and analyzing the HD Strap-Tie Holdown and MAS
                                   8                  Mudsill Anchor corrosion and failures. Ultimately, the Ewa by
                                                      Gentry case resolved for tens of millions of dollars, most of which
                                   9                  funded a repair program to install new anchor bolt holdown systems
                                                      to replace tens of thousands of defective and corroding HD Strap-Tie
                                  10                  Holdowns and MAS Mudsill Anchors embedded in 2,136 Ewa by
                                                      Gentry homes. Simpson representatives were aware of and
                                  11                  monitoring the HD Strap-Tie Holdown and MAS Mudsill Anchor
                                                      failures in Ewa by Gentry years before those homeowners filed their
                                  12                  class action in 2011[.] On March 7, 2011, Simpson published that it
Northern District of California




                                                      had “become aware of problems regarding concrete spalling and
 United States District Court




                                  13                  corrosion of embedded products around the perimeter of some homes
                                                      in Oahu, Hawai’i.” Exhibit 5, March 7, 2011 Simpson Memorandum
                                  14                  re Concrete Embedded Products in Hawai’i. Plaintiffs do not know
                                                      exactly to whom this information was addressed and the extent to
                                  15                  which it was disseminated. However, at some point after the March
                                                      7, 2011 Memorandum was published, Simpson placed a near identical
                                  16                  warning on its website which was still found on the website. . . .
                                  17   (emphasis added). Plaintiffs’ sole argument vis-à-vis the allegations in these paragraphs is that

                                  18   they are necessary for Plaintiffs to plead Simpson’s knowledge of the specific defect in the

                                  19   embedded Products. See Opp’n at 5-8. Plaintiffs note that FRE 408(b) provides that courts may

                                  20   admit settlement evidence for purposes other than to prove or disprove the validity of a claim,

                                  21   including “to show Simpson’s state of mind, prior knowledge, fraud, and intent, all of which are

                                  22   required for the claims here.” Id. at 6 (citing Bradbury v. Phillips Petroleum Co., 815 F.2d 1356,

                                  23   1363 (10th Cir. 1987); C & E Servs., Inc. v. Ashland Inc., 539 F. Supp. 2d 316, 320-21 (D.D.C.

                                  24   2008); Green v. Baca, 226 F.R.D. 624, 641-642 (C.D. Cal. 2005)). They argue that “Simpson’s

                                  25   knowledge of [product] failures that it gained . . . out of litigation in those two cases and from the

                                  26   repairs on more than 3,500 homes with the Products that were funded by settlements is certainly

                                  27   material and pertinent to the class claims here, satisfying the pleading requirements to establish

                                  28   Simpson’s prior knowledge of defects required for each of these claims.” But Simpson is not
                                                                                          4
                                            Case 3:19-cv-07901-TSH Document 98 Filed 09/02/20 Page 5 of 10




                                   1   seeking to strike the entirety of paragraphs 127 and 129, only “the two references to a purported

                                   2   settlement, not the other allegations regarding the Hawai‘i class actions.” Reply at 3. Plaintiffs

                                   3   for their part concede that Simpson was “not even a party to [the] settlement[s],” and that “[t]he

                                   4   SAC does not allege that Simpson settled any cases at all.” Opp’n at 5-6 (emphasis added). They

                                   5   concede also that “the SAC alleged neither that Simpson paid money into the Ocean Pointe

                                   6   Settlement nor [any other] amount that Simpson paid . . . .” Id. at 4.2 Therefore, the allegations

                                   7   regarding the purported settlements have nothing to do with Simpson’s “state of mind, prior

                                   8   knowledge, fraud, and intent,” let alone involve Simpson. In other words, Plaintiffs’ references to

                                   9   purported settlements have “no possible bearing upon the subject matter of the litigation.” Wailua

                                  10   Assocs. v. Aetna Cas. & Sur. Co., 183 F.R.D. 550, 554 (D. Haw. 1998) (citation and internal

                                  11   quotation marks omitted). Whether or not Plaintiffs included the settlement allegations in an

                                  12   attempt to mislead (Simpson argues that they did), they are impertinent and immaterial and
Northern District of California
 United States District Court




                                  13   inappropriate3, and the Court will strike them.

                                  14   B.      Allegations Regarding Changes to Corrosion Warnings
                                  15           Simpson next challenges several allegations in the SAC relating to changes in Simpson’s

                                  16   definition of “Interior Dry Service.” These allegations include the following:

                                  17                  After years of marketing the sufficiency of G90 galvanization for . . .
                                                      the Interior Dry Service Environment Simpson [sic] consistently
                                  18                  defined [sic] through 2018[,] as a direct result of the Products’ failures
                                                      in thousands of homes, Simpson materially changed its Interior Dry
                                  19                  Service definition in the 2019-2020 to [sic] provide for the first time
                                                      that (1) “dry-service environment may contain airborne salts;” and
                                  20                  (2) “Exposure Condition 2 reflects the presence of airborne salt in a
                                                      dry-service environment and corrosion hazard to exposed metal
                                  21                  surfaces. . . . None of Simpson’s prior definitions for Interior Dry
                                                      Service ever warned that its Interior Dry Service environment could
                                  22                  contain any salt, nor did any of Simpson’s Interior Dry Service
                                                      definitions advise construction professionals to evaluate that
                                  23

                                  24   2
                                         In their Opposition, Plaintiffs reference a portion of one of the two settlement agreements and
                                  25   included therein an apparent payment made by “Simpson’s Insurers.” Opp’n at 4-5. But Plaintiffs
                                       make no allegation in the SAC concerning whatever payment that was or who made it or for what
                                  26   reason it was made, so the reference doesn’t change the Court’s analysis. Furthermore, even if the
                                       SAC did contain those allegations, that type of evidence would likely be the type excluded by
                                  27   FRE 408.
                                       3
                                         Once you peel away Plaintiffs’ argument that the allegations in the paragraphs as a whole go to
                                  28   Simpson’s knowledge, there’s no argument left for why the settlement allegations are material or
                                       pertinent—i.e., for why they are in the complaint.
                                                                                           5
                                          Case 3:19-cv-07901-TSH Document 98 Filed 09/02/20 Page 6 of 10



                                                      possibility.
                                   1

                                   2   SAC ¶ 134 (underlining added); see also, id. ¶ 135 (“Although Simpson’s 2019-2020 catalog has

                                   3   belatedly acknowledged and warned that its Interior Dry Service environment could still contain

                                   4   airborne salt . . . .”), ¶ 161 (“Simpson modified the Interior Dry Service definition in the new

                                   5   2019-2020 definition when it for the first time indicated that atmospheric salt could be present in

                                   6   an Interior Dry Service environment. However, this modification was still not enough . . . .”).

                                   7          Simpson argues that these allegations are impermissible because they relate to subsequent

                                   8   remedial measures. Under Federal Rule of Evidence 407, “[w]hen measures are taken that would

                                   9   have made an earlier injury or harm less likely to occur, evidence of the subsequent measures is

                                  10   not admissible to prove: negligence; culpable conduct; a defect in a product or its design; or a need

                                  11   for a warning or instruction.” FRE 407. Simpson argues that Plaintiffs’ only purpose for

                                  12   including these allegations “is to prove that there was a need to change the definition,” i.e., a
Northern District of California
 United States District Court




                                  13   defect in its products, “and that Simpson is culpable for its prior recommendations regarding

                                  14   ‘Interior Dry Service.’” Mot. at 7.

                                  15          Plaintiffs counter that these allegations are not remedial at all, “that all of Simpson’s

                                  16   specifications and statements, including its 2018-20 specifications and statements, are inadequate

                                  17   and integral to its ongoing concealment of known defects in the embedded Products in a so-called

                                  18   Interior Dry Service environment.” Opp’n at 8. They contend that “Simpson’s 2018-20

                                  19   inadequate specifications and warnings apply to claims for and defenses against class members

                                  20   who own the Products purchased during that period.” Id. Thus, they argue, Rule 407 doesn’t

                                  21   apply to the 2018-2020 warnings and “Interior Dry Service” definition. Alternatively, Plaintiffs

                                  22   argue that even if the “Interior Dry Service” definition in the later catalogues count as subsequent

                                  23   remedial measures, such evidence could be admissible for the other purposes allowed by Rule 407,

                                  24   “including but not limited to impeaching Simpson witnesses and demonstrating the feasibility of

                                  25   precautionary measures.” Opp’n at 9; see FRE 407.

                                  26          It is possible that Plaintiffs would use evidence related to the “Interior Dry Service”

                                  27   definition in ways that wouldn’t run afoul of Rule 407. “The range of permissible uses of

                                  28   evidence of remedial measures is much broader than the scope of the exclusionary rule.” 5 C.
                                                                                          6
                                            Case 3:19-cv-07901-TSH Document 98 Filed 09/02/20 Page 7 of 10




                                   1   Wright & A. Miller, Federal Practice and Procedure § 5285 (2d ed.). But at this point it is too

                                   2   early to tell, so striking the allegations is not necessary or appropriate. Now, they’re still just

                                   3   allegations; if at some point down the line, Plaintiffs try to introduce evidence of remedial efforts

                                   4   in a way that violates Rule 407, Simpson can challenge the use then, when the Court is better

                                   5   apprised of the circumstances and can rule on the admissibly of that evidence.

                                   6   C.      Citations to Werdowatz’s Expert Declaration
                                   7           Lastly, Simpson argues that the Court should strike Plaintiffs’ citations to the expert

                                   8   declaration of Dan R. Werdowatz because they are impermissible under Federal Rule of Civil

                                   9   Procedure 10. Rule 10(c) provides that “[a] copy of a written instrument that is an exhibit to a

                                  10   pleading is a part of the pleading for all purposes.” Simpson argues that this limits the types of

                                  11   documents that a party may attach to or cite within a complaint to “written instruments,” and that

                                  12   an expert declaration is such a document.
Northern District of California
 United States District Court




                                  13           This Court has held that “[a] ‘written instrument’ within the meaning of Rule 10(c) is ‘a

                                  14   document evidencing legal rights or duties or giving formal expression to a legal act or agreement,

                                  15   such as a deed, will, bond, lease, insurance policy or security agreement.’” City of Royal Oak Ret.

                                  16   Sys. v. Juniper Networks, Inc., 2013 WL 2156358, at *7 (N.D. Cal. May 17, 2013) (quoting

                                  17   DeMarco v. Depotech Corp., 149 F. Supp. 2d 1212, 1220 (S.D. Cal. 2001)). The Ninth Circuit

                                  18   has held that “[a]ffidavits and declarations . . . are not allowed as pleading exhibits unless they

                                  19   form the basis of the complaint.” United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).

                                  20   “Most district courts within the circuit have concluded that it is inappropriate to consider an expert

                                  21   affidavit on a motion to dismiss under Rule 12(b)(6), whether or not the affidavit is attached to the

                                  22   complaint.” Juniper Networks, 2013 WL 2156358, at *7 (citations omitted); id. (“This Court is

                                  23   constrained by the Ninth Circuit’s ruling in Ritchie and, in any event, agrees with the district

                                  24   courts that have held that expert affidavits are not appropriate exhibits to complaints.”) (declining

                                  25   to consider an expert declaration in context of Rule 12(b)(6) motion).

                                  26           Under Rule 10(c) and caselaw, the Court has no reason to and will not consider

                                  27

                                  28
                                                                                          7
                                           Case 3:19-cv-07901-TSH Document 98 Filed 09/02/20 Page 8 of 10




                                   1   Werdowatz’s expert declaration.4 Plaintiffs argue that they included citations to Werdowatz’s

                                   2   declaration to “buttress” their allegations “concerning the Products’ intended design, use,

                                   3   installation, and useful life,” and that they did so “mindful of the Court’s initial conclusion that the

                                   4   allegation that Plaintiffs expected that Products permanently embedded in concrete foundations

                                   5   were permanent was ‘plainly false’ . . . .” But that’s not what the Court held. The Court found

                                   6   “plainly false” Plaintiffs’ allegations that Simpson’s High Wind-Resistant Construction

                                   7   Application Guide created a reasonable expectation that Simpson’s products “would never corrode

                                   8   even if installed exactly according to Simpson’s recommendations, or that Simpson's products

                                   9   would last the life of a house or never need to be replaced.” ECF No. 57 at 10-11. Plaintiffs now

                                  10   allege something different, that “reasonable construction professional expectations” are “that

                                  11   Simpson connectors installed in original construction will last the lives of the homes in which they

                                  12   are installed . . . .” SAC ¶ 104. Whether or not that allegation, along with the plethora of other
Northern District of California
 United States District Court




                                  13   new allegations in the SAC, helps the SAC survive a challenge to the pleadings has not yet been

                                  14   tested. We are still at the motion to dismiss stage: either Plaintiffs have alleged enough to survive

                                  15   a motion to dismiss or they have not. There is no reason for them to include an expert declaration,

                                  16   because the Court did not and will not decide whether Plaintiffs’ allegations are truthful or

                                  17   supported by evidence. See DeMarco, 149 F. Supp. 2d at 1221-22 (“The Court further questions

                                  18   whether any good reason exists for a plaintiff to attach an expert affidavit as an exhibit to a

                                  19   complaint. The inclusion of such an affidavit in no way relieves a plaintiff of its burden to comply

                                  20   with [] the applicable provisions of the Federal Rules of Civil Procedure.”). And “[b]ecause the

                                  21   Court must generally assume the truth of all material factual allegations in a complaint, averments

                                  22   in an expert affidavit carry no additional probative weight merely because they appear within an

                                  23   affidavit rather than numbered paragraphs of the complaint.” Id. at 1222; Juniper Networks, 2013

                                  24   WL 2156358, at *7.

                                  25

                                  26   4
                                         In this case, Plaintiffs haven’t even attached the declaration to the SAC. They merely cite to the
                                  27   docket where the declaration was filed in connection with a separate motion (Simpson’s Rule 11
                                       sanctions motion) filed in connection with the First Amended Complaint. That would be an
                                  28   additional reason to strike reference to the declaration as the declaration is not even properly
                                       attached to or filed with the operative complaint.
                                                                                           8
                                          Case 3:19-cv-07901-TSH Document 98 Filed 09/02/20 Page 9 of 10




                                   1          Nevertheless, although the Court will strike references to Werdowatz’s declaration (it

                                   2   needn’t strike the declaration, because it’s not attached to the SAC), the Court does not find it

                                   3   appropriate to strike the allegations in the SAC which were derived from that declaration. See,

                                   4   e.g., id. at 1222 (holding that expert affidavit did not qualify as a “written instrument” within the

                                   5   meaning of Rule 10(c) and thus striking it but declining to strike portions of the complaint derived

                                   6   from the affidavit). Regardless of the source of the information or belief upon which Plaintiffs

                                   7   make those allegations, they are allowed to make them; Simpson can challenge them later on.

                                   8   Simpson concedes that the allegations “need not be stricken,” Mot. at 9, but argues they are

                                   9   “conclusory statements of opinion” which “carry no additional probative weight and are not

                                  10   entitled to a presumption of truth,” Reply at 8. To the extent the allegations are merely conclusory

                                  11   they will be entitled to no weight, and the Court will treat the allegations like every other

                                  12   allegation in the complaint.
Northern District of California
 United States District Court




                                  13                                           V.    CONCLUSION
                                  14          For the foregoing reasons, the Court GRANTS in part and DENIES in part Simpson’s

                                  15   Motion to Strike. The following references and text are STRICKEN from the SAC:

                                  16                  All citations to ECF No. 61-2;
                                  17                  “According to a structural engineer licensed in California for thirty-
                                                      five years who has analyzed and specified Simpson products for
                                  18                  decades, and whose declaration was previously filed in this case at
                                                      ECF Document 61-2,” ¶ 67;
                                  19
                                                      “Ultimately, the Ocean Pointe case resolved for tens of millions of
                                  20                  dollars, most of which funded a repair program to install new anchor
                                                      bolt holdown systems to replace tens of thousands of defective and
                                  21                  corroding HD Strap-Tie Holdowns and MAS Mudsill Anchors
                                                      embedded in 1,628 Ocean Pointe homes,” ¶ 127;
                                  22
                                                      “Ultimately, the Ewa by Gentry case resolved for tens of millions of
                                  23                  dollars, most of which funded a repair program to install new anchor
                                                      bolt holdown systems to replace tens of thousands of defective and
                                  24                  corroding HD Strap-Tie Holdowns and MAS Mudsill Anchors
                                                      embedded in 2,136 Ewa by Gentry homes,” ¶ 129.
                                  25
                                              IT IS SO ORDERED.
                                  26
                                  27

                                  28
                                                                                          9
                                         Case 3:19-cv-07901-TSH Document 98 Filed 09/02/20 Page 10 of 10




                                   1   Dated: September 2, 2020

                                   2
                                                                                     THOMAS S. HIXSON
                                   3                                                 United States Magistrate Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                            10
